TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00674-CV



                                   James Holverson, Appellant

                                                   v.

                                    Wendy Holverson, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
           NO. 17203, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

sent this Court’s clerk written notice that appellant James Holverson has failed to pay or make

arrangements to pay for a clerk’s record to be prepared in this appeal. This Court’s clerk sent a letter

to appellant dated January 16, 2013 requesting that he make arrangements for the record and that he

file a status report regarding this appeal with this Court. Appellant was requested to file a response

to this Court on or before January 28, 2013 or risk dismissal of his appeal.

                January 28, 2013 has passed. The clerk’s record has not been filed, and appellant has

not filed any response in this Court. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: March 5, 2013




                                              2